Determination of respondent Police Commissioner, dated December 2, 2002, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Sherry Klein Heitler, J.], entered September 30, 2003) dismissed, without costs.
Substantial evidence, including the testimony of petitioner’s accomplice and investigating officers from Internal Affairs, amply support the charges against petitioner, including that he assisted another in the unlawful removal of cars from the auto pound where he worked. No basis exists to disturb respondent’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]), and the penalty of dismissal does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur—Mazzarelli, J.P., Ellerin, Nardelli, Marlow and Catterson, JJ.